IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS TYMA, )
)
Petitioner, ) Civil Action No. 17-15
) - + Magistrate Judge Maureen P. Kelly
v. ) oe
| yo
DISTRICT ATTORNEY OF ALLEGHENY ) ‘Re: ECF No. 18
COUNTY and ATTORNEY GENERAL )
COMMONWEALTH OF PENNSYLVANIA, _ )
)
Respondents. )
ORDER

Thomas Tyma (“Petitioner’’) has filed this counseled Petition for Writ of Habeas Corpus
pursuant to 28 U.S.C. § 2254 (the “Petition”), ECF No. 1, seeking to attack his state court
convictions (and not merely his sentences) for multiple counts of Indecent Assault and
Harassment. At the time of the filing of the Petition, it is undisputed that Petitioner was in
custody for purposes of invoking this Court’s federal habeas corpus jurisdiction. During the
pendency of this Petition, Petitioner was released from all custody, having entirely completed all
of his sentences, including his sentences of probation.

Respondents, apparently believing that the fact of Petitioner completing his sentences
during the pendency of the Petition divests the Court of jurisdiction, recently filed a Motion to
Dismiss, asserting this Court’s lack of jurisdiction. ECF No. 18. The Court ordered Petitioner
to file a Response to the Motion to Dismiss, if Petitioner so desired. ECF No. 19. Petitioner
filed “Petitioner’s Response to Respondent’s Motion to Petition for Writ of Habeas Corpus”
(‘Petitioner’s Response”). ECF No. 20. In Petitioner’s Response, he argues that justice requires
this Court to grant the Petition “nunc pro tunc.” Id. 93. Petitioner does not seemingly contest

Respondents’ argument concerning jurisdiction.
Respondents’ Motion to Dismiss is properly denied because the fact that a prisoner is
released from all custody during the pendency of the petition, (which challenges the validity of
his convictions), does not divest the federal habeas court of jurisdiction over the petition. Gosa
v. Mayden, 413 U.S. 665, 678 (1973) (‘Gosa has since been released. Inasmuch as the District
Court possessed federal habeas jurisdiction when Gosa's application was filed, that jurisdiction
was not defeated by his release prior to the completion of proceedings on the application.”)
(citing Carafas v. LaVallee, 391 U.S. 234, 238—240 (1968)); 39 C.J.S. Habeas Corpus § 285
(“Once the court has acquired jurisdiction in a habeas corpus proceeding, such jurisdiction
continues until the court has performed al acts necessary to grant all relief as is indicated in its
jurisdictional power. Even the release of the prisoner from custody prior to completion of
proceedings on the application, or transfer of custody to another person or place, will not divest
the court of jurisdiction.”) (footnotes omitted).

Furthermore, although Respondents do not explicitly raise the issue of mootness,
Petitioner’s release from all custody does not render the Petition moot. Where a Petitioner is
challenging the validity of his convictions and, not merely his sentences, release from custody or
termination of the sentences does not render the petition moot because we presume that the
convictions cause ongoing harm (referred to by the courts as “collateral consequences”) which
prevents the petition from becoming moot. Strother v. Nardolillo, 583 F. Supp. 2d 645, 648
(E.D. Pa. Oct. 14, 2008) (‘Collateral consequences are presumed in cases where the petitioner is
challenging a wrongful conviction. This is because the ‘disabilities or burdens’ deriving from
criminal conviction, such as the loss of the right to vote, the right to serve on a jury, or the right

to hold certain offices, clearly present a continuing injury to the wrongfully convicted.”).
AND NOW, this LT, of December 2019, it is hereby ORDERED that, for the

reasons set forth herein, Respondents’ Motion to Dismiss, ECF No. 18, is DENIED.

BY THE COURT,

Hh

MAWREEN P. KELYY

UNIT ATE MAGISTRATE JU

   

ce: All counsel of record via CM-ECF
